

116 S950 IS: PFAS Detection Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 950IN THE SENATE OF THE UNITED STATESMarch 28, 2019Ms. Stabenow (for herself, Mr. Rounds, Mr. Peters, Mr. Tillis, Mr. Burr, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Director of the United States Geological Survey to perform a nationwide survey of
 perfluorinated compounds, and for other purposes.1.Short titleThis Act may be cited as the PFAS Detection Act of 2019.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)DirectorThe term Director means the Director of the United States Geological Survey.(3)Perfluorinated compound(A)In generalThe term perfluorinated compound means a perfluoroalkyl substance or a polyfluoroalkyl substance that is manmade with at least 1 fully fluorinated carbon atom.(B)DefinitionsIn this definition:(i)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine.(ii)Nonfluorinated carbon atomThe term nonfluorinated carbon atom means a carbon atom on which no hydrogen substituents have been replaced by fluorine.(iii)Partially fluorinated carbon atomThe term partially fluorinated carbon atom means a carbon atom on which some, but not all, of the hydrogen substituents have been replaced by fluorine.(iv)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a manmade chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(v)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a manmade chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.3.Performance standard for the detection of perfluorinated compounds(a)In generalThe Director shall establish a performance standard for the detection of perfluorinated compounds.(b)Emphasis(1)In generalIn developing the performance standard under subsection (a), the Director shall emphasize the ability to detect as many perfluorinated compounds present in the environment as possible using analytical methods that are as sensitive as is feasible and practicable.(2)RequirementIn developing the performance standard under subsection (a), the Director may—(A)develop quality assurance and quality control measures to ensure accurate sampling and testing;(B)develop a training program with respect to the appropriate method of sample collection and analysis of perfluorinated compounds; and(C)coordinate as necessary with the Administrator to develop methods to detect individual and different perfluorinated compounds simultaneously.4.Nationwide sampling(a)In generalThe Director shall carry out a nationwide sampling to determine the concentration of perfluorinated compounds in estuaries, lakes, streams, springs, wells, wetlands, rivers, aquifers, and soil using the performance standard developed under section 3(a).(b)RequirementsIn carrying out the sampling under subsection (a), the Director shall—(1)first carry out the sampling at sources of drinking water near locations with known or suspected releases of perfluorinated compounds;(2)when carrying out sampling of sources of drinking water under paragraph (1), carry out the sampling prior to any treatment of the water;(3)survey for ecological exposure to perfluorinated compounds, with a priority in determining direct human exposure through drinking water; and(4)consult with—(A)States to determine areas that are a priority for sampling; and(B)the Administrator—(i)to enhance coverage of the sampling; and(ii)to avoid unnecessary duplication.(c)ReportNot later than 90 days after the completion of the sampling under subsection (a), the Director shall prepare a report describing the results of the sampling and submit the report to—(1)the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate;(2)the Committee on Energy and Commerce of the House of Representatives;(3)the Senators of each State in which the Director carried out the sampling; and(4)each Member of the House of Representatives that represents a district in which the Director carried out the sampling.5.Data usage(a)In generalThe Director shall provide the sampling data collected under section 4 to—(1)the Administrator of the Environmental Protection Agency; and(2)other Federal and State regulatory agencies on request.(b)UsageThe sampling data provided under subsection (a) shall be used to inform and enhance assessments of exposure, likely health and environmental impacts, and remediation priorities.6.CollaborationIn carrying out this Act, the Director shall collaborate with—(1)appropriate Federal and State regulators;(2)institutions of higher education;(3)research institutions; and(4)other expert stakeholders.7.Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this Act—(1)$5,000,000 for fiscal year 2020; and(2)$10,000,000 for each of fiscal years 2021 through 2024.